Citation Nr: 1409974	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-19 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from March 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a June 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), located in Cheyenne, Wyoming.

The appellant provided testimony at a January 2009 videoconference hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A hearing transcript has been associated with the claims folder.  

Subsequent to the hearing, the appellant's claim has twice been returned to the RO via the Appeals Management Center (AMC), in Washington, DC.  The first Remand occurred in April 2009 and the second Remand was accomplished in October 2013.  After the April 2009 Remand, which requested that the appellant undergo an audiological examination and missing medical records be included in the claims folder, service connection was granted for tinnitus.  This occurred in August 2010.  

The record reflects that the purpose of the second Remand, in October 2013, was to obtain another audiological examination because the previous examination was inadequate or incomplete.  The claim was thus returned to the AMC so that another examination could be performed and more records obtained and included in the claims folder for review.  The claim has since been returned to the Board for review.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is once again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required. 


REMAND

The record shows that the appellant underwent a VA Audiological Examination in December 2013.  The examiner was requested to provide an opinion as to whether any found hearing loss was related to service or a service-related incident, or, if it was determined that the appellant had pre-existing service hearing loss, whether the appellant's military service made worse or aggravated the pre-existing disorder.  

A review of the medical report that was accomplished as a result of the December 2013 examination first reveals that the examiner did not review the appellant's claims folder.  Instead the examiner only reviewed any electronic records that may have been in the VBMS data base.  Regrettably, because it is unclear as to what records were located in the VBMS data base on the date of the review and whether there were any medical paper records that may not have been reduced to electronic form, the completeness of the review is called into question.  

Next, after the review was accomplished, the examiner wrote that while the appellant may have been exposed to acoustic trauma in the form of gunshots, artillery blasts, and other noises, the current hearing loss was not related to military noise exposure.  The examiner concluded that since there was normal hearing at separation, and because there was "no threshold shift during service," there was no scientific basis to find that the appellant's delayed onset of bilateral hearing loss was due to service.  The examiner did not, however, provide any comment as to whether there was a pre-existing disorder and if it was aggravated, nor did the examiner provide comments as to the appellant's mild hearing loss at 6000 hertz that was shown in service.  

The report of examination was then included in the claims folder and the file was returned to the AMC for further processing.  Then, unbeknownst to the appellant or his representative, the AMC forwarded the appellant's file to a medical officer at the AMC.  The medical officer, whose qualifications were not provided, then proffered a report, dated in January 2014.  In reviewing the report, the medical officer stated that she had reviewed the appellant's VA file.   The reviewer then provided an opinion concerning the appellant's bilateral hearing loss.  The reviewer indicated that it was less likely than not that the appellant's hearing loss was caused by or the result of his service, and that the appellant did not have a pre-existing hearing loss disorder that was aggravated by service.  The reviewer did not limit her opinion to this question, however.  She then stated that it was less likely than not that the appellant's tinnitus (for which service connection had already been granted) was caused by or the result of his military service.  In other words, even though the reviewer indicated that she had reviewed the record, such review was not without some misunderstanding, as she failed to notice the award of service connection for tinnitus.  While the remainder of the opinion demonstrated a good understanding of the facts involved, it is unclear whether the reviewer's opinion may have been altered had she been aware that service connection was in effect for tinnitus.  Given this, and in light of the lack of knowledge as to the reviewer's qualifications, the Board finds it best to seek another opinion, from an otolaryngologist.  

As an aside, it is noted that a Supplemental Statement of the Case (SSOC) dated January 14, 2014, mistakenly indicated that it had reviewed an AMC Medical Opinion that was dated February 24, 1944.  The opinion in question was from January 2014.  This could potentially be a source of confusion to the Veteran.  This date should be clarified in subsequent SSOCs.

Accordingly, the case is REMANDED to the AMC for the following actions:

1.  The AMC must review the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013) are fully complied with and satisfied as to the issue now on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue on appeal.

2.  The AMC should schedule the appellant for an audiology examination that should be accomplished by an otolaryngologist.  The claims file must be made available to and reviewed by the examiner.  The examiner is to provide a detailed review of the appellant's current complaints; as well as findings as to the nature, extent, and severity of symptoms caused by the hearing loss.  The examiner should perform all studies deemed appropriate, and set forth all findings in detail in the examination report.  The AMC should make the claims file available to the examiner.  The examiner must provide a complete rationale for any opinion offered in the examination report.  If possible, the examination should not be performed by an individual who has previously examined the appellant.

After reviewing the file, the examiner must indicate whether it is clear and unmistakable that bilateral hearing loss preexisted the Veteran's active service.  If so, the examiner should also state whether such hearing loss was clearly and unmistakably NOT aggravated by service.  

If either or both of the above inquiries is answered in the negative, then the examiner should state whether the appellant reports a continuity of hearing loss since service and acknowledge such statements made by the appellant, if any, in offering the opinion.  If the appellant does not have a bilateral hearing loss disability as contemplated by 38 C.F.R. § 3.385 (2013), the examiner should so indicate.  The examiner should then render an opinion as to whether it is at least as likely as not that the appellant's purported bilateral hearing loss is related to his service.  If the examiner finds that the bilateral hearing loss is not directly related to active service, the examiner must express an opinion as to whether it is at least as likely as not that it was caused by or aggravated by the now service-connected tinnitus.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given and must contain a clear rationale in support of all opinions provided.  The examiner must specifically discuss the appellant's contentions and his report of purported chronicity of symptoms since he was discharged from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition(s), or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Finally, it is requested that the results of the examination be typed and included in the claims folder for review.

3.  The AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013) and Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

